Warner, J.
Under the present existing laws of this State, and especially under the provisions of the 1662d and 1664th sections of the.Code, a colored woman may swear a bastard child to its putative father in the same manner as a' free white woman may do; and the same proceedings should be had in the one ease as in the other, under the law in such cases made and provided. The Judge did not err in refusing to discharge the defendant from his arrest, under the proceedings had against him, under the bastardy law.
Let the judgment of the Court below be affirmed.